Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Beverly Lubit on 8/5/22.

Non-elected claims 1-65, 73-95 have been canceled without prejudice or disclaimer.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Lv (American J Physiology Renal) entitled "MicroRNA-29c in Urinary Exosome/Microvesicle as a Biomarker of Renal Fibrosis" teaches in the abstract, members of miR-29 are useful markers for renal fibrosis.  The present claims differ from Lv in that they treat fibrosis as well as diagnose it with specific microRNA.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
There are two non-published applications related to this application, 17/700,283 and 17/813,192.
Glassberg Csete (2020/0384034) is a related application.
Halbert (9,128,101) teaches microRNA biomarkers.
Salimian (J of Research in Medical Sciences) teaches microRNAs as diagnostic and therapeutic agents.
Chen (Autoimmunity Reviews) teaches the role of microRNAs in autoimmune diseases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655